



Exhibit 10.10


Levi Strauss & Co.
Stock Appreciation right Grant Notice
(2019 Equity Incentive Plan)
Levi Strauss & Co. (the “Company”), pursuant to its 2019 Equity Incentive Plan
(the “Plan”), hereby awards to Participant a Stock Appreciation Right covering
the number of Class A Common Stock equivalents (the “Stock Appreciation Rights”)
set forth below (the “Award”). The Award is subject to all of the terms and
conditions as set forth in this notice of grant (this “Stock Appreciation Right
Grant Notice”), and in the Plan and the Stock Appreciation Right Award Agreement
(the “Award Agreement”), both of which are attached hereto and incorporated
herein in their entirety. Capitalized terms not explicitly defined herein shall
have the meanings set forth in the Plan or the Award Agreement. In the event of
any conflict between the terms in this Stock Appreciation Right Grant Notice or
the Award Agreement and the Plan, the terms of the Plan shall control.
Participant:
###PARTICIPANT_NAME###
Date of Grant:
###GRANT_DATE###
Number of Stock Appreciation Rights:
###TOTAL_AWARDS###
Strike Price (Fair Market Value on Date of Grant):
###GRANT_PRICE###
Expiration Date:
###EXPIRY_DATE###





Vesting Schedule:
Four annual equal installments of 25% beginning on the first anniversary of the
grant date, subject to Participant’s Continuous Service through each such
vesting date.

    
VESTING DURING SEVERANCE PERIOD. If Participant is eligible for severance under
a Company severance plan that provides for continued vesting in connection with
a termination of employment, then the terms of such Company severance plan with
respect to continued vesting and exercisability shall apply.


RETIREMENT. In the event of Participant’s Retirement (as defined below) that
occurs at least 12 months after the Date of Grant set forth above, Participant’s
Award will continue to vest as if Participant had remained in Continuous Service
through the vesting date(s) set forth above.
    
Solely for purposes of Section 1(b), “Retirement” shall mean Participant’s
termination of Continuous Service for any reason (other than due to
Participant’s misconduct as determined by the Company in its sole discretion)
after Participant has (i) attained age 60 and completed at least five (5) years
of Continuous Service or (ii) attained age 55 and completed at least ten (10)
years of Continuous Service.


DISABILITY OR DEATH. In the event Participant separates from service due to
Disability or death, Participant will receive full vesting acceleration of
Participant’s Award.




Issuance Schedule:
Subject to any Capitalization Adjustment, the amount payable upon exercise of
each vested Award shall be equal to the excess of (i) the Fair Market Value per
share of Class A Common Stock on the date of exercise, over (ii) the Fair Market
Value per share of Class A Common Stock on the date of grant of the Award (as
indicated in your Grant Notice).







Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Stock Appreciation Right Grant Notice, the Award
Agreement and the Plan. Participant further acknowledges that as of the Date of
Grant, this Stock Appreciation Right Grant Notice, the Award Agreement and the
Plan set forth the entire understanding between Participant and the Company
regarding the acquisition of the Class A Common Stock pursuant to the Award
specified





--------------------------------------------------------------------------------





above and supersede all prior oral and written agreements on the terms of this
Award, with the exception, if applicable, of (i) stock appreciation rights or
options previously granted and delivered to Participant, (ii) the written
employment agreement, offer letter or other written agreement entered into
between the Company and Participant specifying the terms that should govern this
specific Award, and (iii) any compensation recovery policy that is adopted by
the Company or is otherwise required by applicable law.
By accepting this Award, Participant acknowledges having received and read the
Stock Appreciation Right Grant Notice, the Award Agreement and the Plan and
agrees to all of the terms and conditions set forth in these documents.
Participant consents to receive Plan documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
Levi Strauss & Co.
 
 
 
Participant
By:
 
 
 
 
signature
 
signature
 
 
 
 
 
Title:
President & CEO
 
 
 
Date:
###GRANT_DATE###


 
 
 

Attachments:
Award Agreement








--------------------------------------------------------------------------------





Attachment I
Levi Strauss & Co.
2019 Equity Incentive Plan
Stock Appreciation right Award Agreement


Pursuant to the Stock Appreciation Right Grant Notice (the “Grant Notice”) and
this Stock Appreciation Right Award Agreement (the “Agreement”), Levi Strauss &
Co. (the “Company”) has awarded you (“Participant”) a Stock Appreciation Right
Award (the “Award”) pursuant to the Company’s 2019 Equity Incentive Plan (the
“Plan”) for the number of Stock Appreciation Rights indicated in the Grant
Notice. Capitalized terms not explicitly defined in this Agreement or the Grant
Notice shall have the same meanings given to them in the Plan. The terms of your
Award, in addition to those set forth in the Grant Notice, are as follows.
1.Grant of the Award. This Award represents the right to be issued upon exercise
of each vested Award shares of Class A Common Stock with a value equal to the
excess of (i) the Fair Market Value per share of Common Stock on the date of
exercise, over (ii) the Fair Market Value per share of Common Stock on the date
of grant of the Award (subject to any adjustment under Section 4 below) as
indicated in the Grant Notice. Notwithstanding the foregoing, the Company
reserves the right to issue you the cash equivalent of Class A Common Stock, in
part or in full satisfaction of the delivery of Class A Common Stock in
connection with the vesting of the Stock Appreciation Rights, and, to the extent
applicable, references in this Agreement and the Grant Notice to Class A Common
Stock issuable in connection with your Stock Appreciation Rights will include
the potential issuance of its cash equivalent pursuant to such right. This Award
was granted in consideration of your services to the Company.
2.Vesting. Subject to the limitations contained herein, your Award will vest, if
at all, in accordance with the vesting schedule provided in the Grant Notice.
Vesting will cease upon the termination of your Continuous Service and the Stock
Appreciation Rights that were not vested on the date of such termination will be
forfeited at no cost to the Company and you will have no further right, title or
interest in or to such Award or the shares of Class A Common Stock to be issued
in respect of such portion of the Award. Only the vested portion of your Award
shall be exercisable.
3.Term. You may not exercise your Award before the commencement or after the
expiration of its term. The term of your Award commences on the Date of Grant
and expires upon the earliest of the following:
(a)immediately upon the termination of your Continuous Service for Cause;
(b)three (3) months after the termination of your Continuous Service for any
reason other than Cause or your Retirement, Disability, death, or, if
applicable, the end of the severance period provided in the Grant Notice;
provided, however, (i) that if during any part of such three (3) month period
your Award is not exercisable solely because of a condition set forth in Section
6, your Award shall not expire until the earlier of (A) the Expiration Date, or
(B) the date it shall have been exercisable for an aggregate period of three (3)
months after the termination of your Continuous Service or, if applicable, the
end of the severance period provided in the Grant Notice;
(c)eighteen (18) months after the termination of your Continuous Service due to
your Disability or Retirement that does not qualify for continued vesting under
the Grant Notice;
(d)eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates;
(e)the Expiration Date indicated in your Grant Notice; or
(f)the day before the tenth (10th) anniversary of the Date of Grant.
4.Number of Shares. The number of Stock Appreciation Rights subject to your
Award may be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan. Any additional Stock Appreciation Rights, shares, cash or
other property that becomes subject to the Award pursuant to this Section 4, if
any, shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Stock Appreciation Rights and shares covered
by your Award. Notwithstanding the provisions of this Section 4, no fractional
shares or rights for fractional shares of Class A Common Stock shall be created
pursuant to this Section 4. Any fraction of a share will be rounded down to the
nearest whole share.
5.Securities Law Compliance. You may not be issued any Class A Common Stock
under your Award unless the shares of Class A Common Stock underlying the Stock
Appreciation Rights are either (i) then registered under the Securities Act, or
(ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you shall
not receive such Class A Common Stock if the Company determines that such
receipt would not be in material compliance with such laws and regulations.
6.Transfer Restrictions. Prior to the time that shares of Class A Common Stock
have been delivered to you, you may not transfer, pledge, sell or otherwise
dispose of this Award or the shares issuable in respect of your Award, except as
expressly provided in this Section 6. For example, you may not use shares that
may be issued in respect of your Stock Appreciation Rights as security for a
loan. The restrictions on transfer set forth herein will lapse upon delivery to
you of shares in respect of your vested, exercised Stock Appreciation Rights.





--------------------------------------------------------------------------------





(a)Death. Except as otherwise provided in the Plan, your Award is not
transferable, except by will or by the applicable laws of descent and
distribution, and is exercisable during your life only by you.
(b)Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Class A Common Stock or
other consideration hereunder, pursuant to a domestic relations order, marital
settlement agreement or other divorce or separation instrument as permitted by
applicable law that contains the information required by the Company to
effectuate the transfer. You are encouraged to discuss the proposed terms of any
division of this Award with the Company General Counsel prior to finalizing the
domestic relations order or marital settlement agreement to verify that you may
make such transfer, and if so, to help ensure the required information is
contained within the domestic relations order or marital settlement agreement.
7.Exercise. You may exercise the vested portion of your Award during its term by
delivering a notice of exercise in accordance with such procedures as the
Company may designate, together with such additional documents as the Company
may then require.
8.Dividends. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
will not apply with respect to any shares of Class A Common Stock that are
delivered to you in connection with your Award after such shares have been
delivered to you.
9.Restrictive Legends. The shares of Class A Common Stock issued in respect of
your Award shall be endorsed with appropriate legends as determined by the
Company.
10.Execution of Documents. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award.
11.Award not a Service Contract.
(a)Nothing in this Agreement (including, but not limited to, the vesting of your
Award or the issuance of the shares in respect of your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon you any right to continue in the
employ or service of, or affiliation with, the Company or an Affiliate; (ii)
constitute any promise or commitment by the Company or an Affiliate regarding
the fact or nature of future positions, future work assignments, future
compensation or any other term or condition of employment or affiliation; (iii)
confer any right or benefit under this Agreement or the Plan unless such right
or benefit has specifically accrued under the terms of this Agreement or Plan;
or (iv) deprive the Company of the right to terminate you at will and without
regard to any future vesting opportunity that you may have.
(b)By accepting this Award, you acknowledge and agree that the right to continue
vesting in the Award pursuant to the vesting schedule provided in the Grant
Notice may not be earned unless (in addition to any other conditions described
in the Grant Notice and this Agreement) you continue as an employee, director or
consultant at the will of the Company and affiliate, as applicable (not through
the act of being hired, being granted this Award or any other award or benefit)
and that the Company has the right to reorganize, sell, spin-out or otherwise
restructure one or more of its businesses or Affiliates at any time or from time
to time, as it deems appropriate (a “reorganization”). You acknowledge and agree
that such a reorganization could result in the termination of your Continuous
Service, or the termination of Affiliate status of your employer and the loss of
benefits available to you under this Agreement, including but not limited to,
the termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with the Company’s right to terminate your
Continuous Service at any time, with or without your cause or notice, or to
conduct a reorganization.
12.Withholding Obligation.
(a)    Upon exercise of your Stock Appreciation Rights, and on or before the
time you receive a distribution of the shares of Class A Common Stock in respect
of your Stock Appreciation Rights, and at any other time as reasonably requested
by the Company in accordance with applicable tax laws, you hereby authorize any
required withholding from the Class A Common Stock issuable to you and/or
otherwise agree to make adequate provision, including in cash, for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or any Affiliate that arise in connection with your
Award (the “Withholding Obligation”).
(b)    By accepting this Award, you acknowledge and agree that the Company or
any Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Obligation relating to your Stock Appreciation Rights by any of the
following means or by a combination of such means: (i) causing you to pay any
portion of the Withholding Obligation in cash; (ii) withholding from any
compensation otherwise payable to you by the Company; (iii) withholding shares
of Class A Common Stock from the shares of Class A Common Stock issued or
otherwise issuable to you in connection with the Award with a Fair Market Value
(measured as of the date shares of Class A Common Stock are issued to you) equal
to the amount of such Withholding





--------------------------------------------------------------------------------





Obligation; provided, however, that the number of such shares of Class A Common
Stock so withheld will not exceed the amount necessary to satisfy the
Withholding Obligation using the maximum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income; and provided, further, that to
the extent necessary to qualify for an exemption from application of Section
16(b) of the Exchange Act, if applicable, such share withholding procedure will
be subject to the express prior approval of the Board or the Company’s
Compensation Committee; and/or (iv) permitting or requiring you to enter into a
“same day sale” commitment, if applicable, with a broker-dealer that is a member
of the Financial Industry Regulatory Authority (a “FINRA Dealer”), pursuant to
this authorization and without further consent, whereby you irrevocably elect to
sell a portion of the shares to be delivered in connection with your Stock
Appreciation Rights to satisfy the Withholding Obligation and whereby the FINRA
Dealer irrevocably commits to forward the proceeds necessary to satisfy the
Withholding Obligation directly to the Company and/or its Affiliates. Unless the
Withholding Obligation is satisfied, the Company shall have no obligation to
deliver to you any Class A Common Stock or any other consideration pursuant to
this Award.
(c)    In the event the Withholding Obligation arises prior to the delivery to
you of Class A Common Stock or it is determined after the delivery of Class A
Common Stock to you that the amount of the Withholding Obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
13.Tax Consequences. The Company has no duty or obligation to minimize the tax
consequences to you of this Award and shall not be liable to you for any adverse
tax consequences to you arising in connection with this Award. You are hereby
advised to consult with your own personal tax, financial and/or legal advisors
regarding the tax consequences of this Award and by signing the Grant Notice,
you have agreed that you have done so or knowingly and voluntarily declined to
do so. You understand that you (and not the Company) shall be responsible for
your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.
14.Unsecured Obligation. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares or other property pursuant
to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Agreement until such shares are issued to you pursuant to this Agreement.
Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.
15.Notices. Any notice or request required or permitted hereunder shall be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this Award, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
16.Headings. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
17.Miscellaneous.
(a)The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.
(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.
(d)This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
18.Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Your
Award (and any compensation paid or shares issued under your Award) is subject
to recoupment in accordance with The Dodd-Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law. No recovery of compensation under such a clawback policy will
be an event giving





--------------------------------------------------------------------------------





rise to a right to voluntarily terminate employment upon a resignation for “good
reason,” or for a “constructive termination” or any similar term under any plan
of or agreement with the Company.
19.Effect on Other Employee Benefit Plans. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.
20.Severability. If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
21.Other Documents. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Company’s policy
permitting certain individuals to sell shares only during certain "window"
periods and the Company's insider trading policy, in effect from time to time.
22.Amendment. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment materially adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Board reserves
the right to change, by written notice to you, the provisions of this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
Award as a result of any change in applicable laws or regulations or any future
law, regulation, ruling, or judicial decision, provided that any such change
shall be applicable only to rights relating to that portion of the Award which
is then subject to restrictions as provided herein.
23.Compliance with Section 409A of the Code. This Award is intended to be exempt
from the application of Section 409A of the Code, including but not limited to
by reason of complying with the “short-term deferral” rule set forth in Treasury
Regulation Section 1.409A-1(b)(4) and any ambiguities herein shall be
interpreted accordingly. Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and
is otherwise not exempt from, and determined to be deferred compensation subject
to Section 409A of the Code, this Award shall comply with Section 409A to the
extent necessary to avoid adverse personal tax consequences and any ambiguities
herein shall be interpreted accordingly. If it is determined that the Award is
deferred compensation subject to Section 409A and you are a “Specified Employee”
(within the meaning set forth in Section 409A(a)(2)(B)(i) of the Code) as of the
date of your “Separation from Service” (as defined in Section 409A), then the
issuance of any shares that would otherwise be made upon the date of your
Separation from Service or within the first six (6) months thereafter will not
be made on the originally scheduled date(s) and will instead be issued in a lump
sum on the date that is six (6) months and one day after the date of the
Separation from Service, with the balance of the shares issued thereafter in
accordance with the original vesting and issuance schedule set forth above, but
if and only if such delay in the issuance of the shares is necessary to avoid
the imposition of adverse taxation on you in respect of the shares under Section
409A of the Code.
* * * * *


    







